DETAILED ACTION
This Office Action is in response to communication made on October 05, 2022. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114
Claims 1-20 are pending in this Application.
Claims 1, 6-11 and 15-20 have been amended by the Applicant
Claims 4-5, 9-10, 14 and 18-19 contain allowable subject matter
Applicant’s amendments necessitate a new ground(s) of rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103, filed October 05, 2022, have been fully considered.
The Applicant argues on page 20 that “the combination of Agarwal, Xu, and Lekutai fails to teach or suggest each and every element recited in claim 1. For example, ‘the particular latency performance level [is] selected from a plurality of latency performance levels including: a first latency performance level associated with a guarantee to provide at least a particular latency performance, and a third latency performance level associated with neither the guarantee nor a best effort to provide at least the particular latency performance," as recited in amended claim 1. The examiner agrees.
Upon further consideration of the applicant’s amendments, a new ground of rejection is made and listed below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al (US Patent Application Pub. No. 2012/0131129 A1) hereinafter Agarwal, in view of Xu et al (US Patent Application Pub. No. 2020/0059825 A1) hereinafter Xu, and in view of Harmani (US Patent No. 11,228,516 B1), and in further view of Dahn (US Patent Application Pub. No. 2013/0198388 A1).
Regarding claims 1, 11 and 20 Agarwal teaches:
A method comprising: determining, by a latency service system in response to a request by a user equipment (UE) device for performance of a distributed computing service (see Fig.1 item 118 and ¶ [0012],[0062], Agarwal shows a distributed computing system which provides a latency service (a latency service system) that enables network latency estimation for communication between computing devices, such as latency between a mobile computing device (user equipment) and a destination computing device where the latency estimation includes three portions: a first latency value corresponding to a latency between the mobile device and a cell site, a second latency value corresponding to a latency between the cell site and an access point, and a third latency value corresponding to a latency between the access point and the destination computing device (a latency performance level), Fig.4 item 410 and ¶ [0042] shows receiving a request and providing latency estimation to requesting device (response to a request), 
fulfilling, by the latency service system, the request for the performance of the distributed computing service by: obtaining real-time latency performance data for a distributed computing network that is to perform the distributed computing service for the UE device; (see Fig.2 item 204, Fig.4 step 410 and ¶ [0023], Agarwal shows the system measures the latency when communicating, one of the computing devices measures a latency of data transmitted from the computing device to one of the destination computing devices, and the system creates latency records and provide the latency records to the latency service (obtaining, by the latency service system, real-time latency performance data)
determining, based on the real-time latency performance data, a characteristic of a geographic zone in which the UE device is located, the characteristic associated with latency performance that the distributed computing network is capable of providing in the geographic zone; and (see Fig.1 item 112 and ¶ [0018], Agarwal shows the system stores latency records that identify one or more of the following: a latency measurement, a cell site identifier, a location of the computing device, a signal strength, an access point name etc. (a characteristic of a geographic zone in which the UE device is located,)
orchestrating, based on the particular latency performance level and the characteristic of the geographic zone, for the performance of the distributed computing service, the UE device by the distributed computing network (see Fig.4 item 404 and ¶ [0045], Agarwal shows the system may provide recommendations to the computing device based on the latency estimation, for example, it may select one or more cell sites based on defined relationships and the calculated latency estimation, filter the defined relationships to identify first latency values associated with cell sites near the cell site to which the computing device is currently connected e.g., determined from the cell site identifier in the request, and selects the cell sites having first latency values lower than the first latency value calculated as part of the latency estimation (orchestrating, based on the particular latency performance level and the characteristic of the geographic zone)
Agarwal does not explicitly show:
to which the UE device is subscribed, the particular latency performance level selected from a plurality of latency performance levels including:
a first latency performance level associated with a guarantee to provide at least a particular latency performance, and 
a third latency performance level associated with neither the guarantee nor a best effort to provide at least the particular latency performance;
Xu shows:
to which the UE device is subscribed, (see Fig.2 and ¶ [0003],[0004],[0049],[0039], Xu shows a communication system which includes a plurality of mobile devices/UEs and a Mobile Edge Computing/MEC server near a base station, which performs admission control to maintain the quality of a network, in which the mobile network operators are required to secure Service Level Agreement and provide users with low latency services, where a delay time/latency is defined in the SLA (to which the UE device is subscribed)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to incorporate the teaching of Xu such that the user subscribes to a Service Level Agreement which includes a delay time secured in the latency services and defined in the SLA. Doing so would improve service quality since the mobile network operators would provide a Service Level Agreement that will provide users with the desired latency
Lekutai shows:
the particular latency performance level selected from a plurality of latency performance levels including: (see Fig.1  and ¶ [0009],[0011], Lekutai shows a mobile edge computing/MEC system which performs latency aware routing, in which application processing is performed at one or more dynamically determined locations associated with a mobile network based on latency measurements within the network and latency specifications of the application, the target latency, on server computing devices placed at or near the wireless base station/BS, between the base station and other locations within the network, at the core network, at the Internet, or at other locations to provide the computing resources that meet the target latencies of the application, Fig.6 steps 606 and [0012],[0070] shows the latency-aware routing system includes computing resources located near or at the base station which provide the lowest latency for application processing the applications with target latency specifications between the lowest and largest somewhere between the base station and the farthest location away from the edge, while the computing resources for applications having the largest target latency specifications are farthest away from the edge e.g., the core network and/or the Internet, and the system determines the selected computing resource location which satisfies the target latency associated with the application (a plurality of latency performance levels)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal and Xu to incorporate the teaching of Lekutai such that the user subscribes to a Service Level Agreement which includes a target latency performance level for the application, and the system dynamically determines the computing resource location which satisfies the target latency associated with the application. Doing so would improve service quality since the mobile network operators would provide a computing resource location that will provide users with a desired latency
Harwani shows:
a first latency performance level associated with a guarantee to provide at least a particular latency performance, (see Fig.1 item 116 and col.4 lines 60-65, col.7 lines 35-49, Harwani shows a system for edge computing management using multiple latency options, which includes an application orchestration function which dynamically matches the code portion of a distributed application to a computing resource within service distribution zones to determine which computing resource satisfies the code latency constraints, col.11 lines 18-35 shows service distribution zones provide a service level guarantee as to the speed and latency of the connections to the other data centers and the external networks (a guarantee to provide at least a particular latency performance)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal and Lekutai to incorporate the teaching of Harwani such that the system includes an orchestration function which dynamically determines a computing resource within a service distribution zone which satisfies the desired latency, where  the service distribution zones provide a service level guarantee as to the speed and latency of the connections. Doing so would improve service quality since the mobile network operators would be able to provide a computing resource location that will provide users with a guaranteed latency performance level,
Dahn shows:
a third latency performance level associated with neither the guarantee nor a best effort to provide at least the particular latency performance (see Fig.2 and [0009], [0027],[0041], Dahn shows a distributed information system which includes multiple service nodes distributed geographically which uses a network distance metric to determine latency to customers, where latency can vary dependent on geographic distance between service customer and distributed information system, the network topology, number of hops, retransmissions etc., the aggregate of these data inputs is mathematically combined into a "distance" score (latency performance level associated with neither the guarantee nor a best effort) which can be computed between computing components within a node, between nodes, between services, between services and service consumers, or any other two data end-points)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to incorporate the teaching of Dahn such that the system allows the user to subscribe to a performance level which varies based on a distance metric computed between nodes, between services, between services and service consumers, or any other two data end-points. Doing so would improve system flexibility/ provide more options for users since the network operators would provide a Service Level Agreement that can provide users with desired latency level which is varying and which is not guaranteed nor best-effort latency.

Regarding claims 2 and 12, Agarwal modified by Xu, Lekutai, Harwani and Dahn teaches method and system of claims 1, 11
Agarwal shows:
The method of claim 1, further comprising: adding, by the latency service system to a latency service database, data representative of the characteristic of the geographic zone and a time at which the characteristic of the geographic zone was determined; and providing, by the latency service system to a service support system, data representative of the characteristic of the geographic zone and the time at which the characteristic of the geographic zone was determine (see Fig.1 and ¶ [0018],[0016], Agarwal shows the system stores the latency records in memory which may be external to the device (a latency service database), Table 1 and ¶ [0020] shows latency records include the parameters shown in Table 1, such as mobile device identifier, location, Timestamp, latency measurement, cell site connect to and Mobile operator (data representative of the characteristic of the geographic zone and a time)

Regarding claims 3 and 13, Agarwal modified by Xu, Lekutai, Harwani and Dahn teaches method and system of claims 1,11
Agarwal shows:
The method of claim 1, further comprising defining, by the latency service system, a boundary for the geographic zone, the boundary defined based on a geolocation of a network communication node that is located within the geographic zone and that enables communication between the UE device and the distributed computing network while the UE device is located in the geographic zone; (see ¶ [0018],[0043], Agarwal shows the latency is dependent on the particular cell site (a network communication node that is located within the geographic zone) as each cell site may cover different region sizes (a boundary for the geographic zone), 
wherein the characteristic of the geographic zone is an upper or lower bound of latency performance that the distributed computing network is capable of providing to UE devices located within the boundary defined for the geographic zone at a particular time see ¶ [0020] and Table 1, Agarwal shows latency records may include the parameters shown in Table 1, such as global user identifier, location of the mobile computing device, latency in milliseconds e.g. single latency measurement, or minimum latency of successive measurements (lower bound of latency performance), mobile operator network and cell site connected to)

Regarding claims 6 and 15, Agarwal modified by Xu, Lekutai, Harwani and Dahn teaches method and system of claims 1, 11
Agarwal shows:
The method of claim 1, further comprising: determining, by the latency service system in response to an additional request by an additional UE device for performance of an additional distributed computing service, an additional latency performance level of the plurality of latency performance levels, to which the additional UE device is subscribed, the additional latency performance level lower than the latency performance level and the additional UE device located in the geographic zone; and ; (see Fig.4 item 410 and ¶ [0042], Agarwal shows receiving a request and providing latency estimation to requesting device (in response to an additional request by an additional UE device), Fig.1 item 118 and ¶ [0012],[0062], shows the system network latency estimation for communication between computing devices, such as latency between a mobile computing device (user equipment) and a destination computing device where the latency estimation includes three portions: a first latency value corresponding to a latency between the mobile device and a cell site, a second latency value corresponding to a latency between the cell site and an access point, and a third latency value corresponding to a latency between the access point and the destination computing device (an additional latency performance level)
fulfilling, by the latency service system, the additional request for the performance of the additional distributed computing service by orchestrating, based on the additional latency performance level and the characteristic of the geographic zone, for the performance of the additional distributed computing service for the additional UE device by the distributed computing network; (see Fig.4 item 404 and ¶ [0045], Agarwal shows the system may provide recommendations to the computing device based on the latency estimation, for example, it may select one or more cell sites based on defined relationships and the calculated latency estimation (for the performance of the additional distributed computing service), filter the defined relationships to identify first latency values associated with cell sites near the cell site to which the computing device is currently connected e.g., determined from the cell site identifier in the request, and selects the cell sites having first latency values lower than the first latency value calculated as part of the latency estimation (fulfilling, by the latency service system, the additional request for the performance of the additional distributed computing service by orchestrating, based on the latency performance level and the characteristic of the geographic zone)
wherein: the orchestrating of the performance of the distributed computing service includes assigning a first compute node of the distributed computing network to perform the distributed computing service, and the orchestrating of  the performance of the additional distributed computing service includes assigning a second compute node of the distributed computing network to perform the additional distributed computing service, the second compute node providing latency performance inferior to latency performance provided by the first compute node (see ¶ [0013],[0045], Agarwal shows the system enable applications to select a particular server that is estimated to provide the least latency (assigning a first compute node of the distributed computing network to perform the distributed computing service), latency service selects the nearby cell sites having first latency values lower than the first latency value calculated and selected nearby cell sites are recommended to the first computing device as the alternative cell sites (providing latency performance inferior to latency performance provided by the first compute node)

Regarding claims 7 and 16, Agarwal modified by Xu, Lekutai, Harwani and Dahn teaches method and system of claims 1,11
Agarwal shows:
The method of claim 1, further comprisingdetermining, by the latency service system in response to an additional request by an additional UE device for performance of an additional distributed computing service, an additional latency performance level of the plurality of latency performance levels, to which the UE device is subscribed, the additional latency performance level equal to the latency performance level and the additional UE device located in an additional geographic zone separate from the geographic zone; determining, by the latency service system based on the real-time latency performance data, a characteristic of the additional geographic zone and associated with latency performance that the distributed computing network is capable of providing in the additional geographic zone; and (see Fig.4 item 410 and ¶ [0042], Agarwal shows receiving a request and providing latency estimation to requesting device (an additional latency performance level), Fig.1 item 118 and ¶ [0012],[0062], shows the system network latency estimation for communication between computing devices, such as latency between a mobile computing device (user equipment) and a destination computing device where the latency estimation includes three portions: a first latency value corresponding to a latency between the mobile device and a cell site, a second latency value corresponding to a latency between the cell site and an access point, and a third latency value corresponding to a latency between the access point and the destination computing device (an additional latency performance level), [0018] shows the system stores one or more latency records, each of the latency records having one or more latency factors such as a latency measurement, a cell site identifier (a characteristic of the additional geographic zone and associated with latency performance that the distributed computing network is capable of providing in the additional geographic zone;) a location of the device, a signal strength, and one of the destination computing devices)
fulfilling, by the latency service system, the additional request for the performance of the additional distributed computing service by: determining based on the additional latency performance level and the characteristic of the geographic zone, for the performance of the additional distributed computing service for the additional UE device by the distributed computing network; (see Fig.4 item 404 and ¶ [0045], Agarwal shows the system may provide recommendations to the computing device based on the latency estimation, for example, it may select one or more cell sites based on defined relationships and the calculated latency estimation (for the performance of the additional distributed computing service), filter the defined relationships to identify first latency values associated with cell sites near the cell site to which the computing device is currently connected e.g., determined from the cell site identifier in the request, and selects the cell sites having first latency values lower than the first latency value calculated as part of the latency estimation (orchestrating based on the latency performance level and the characteristic of the geographic zone)
wherein: the orchestrating of the performance of the distributed computing service includes assigning a first compute node of the distributed computing network to perform the distributed computing service, and the orchestrating of the performance of the additional distributed computing service includes assigning a second compute node of the distributed computing network to perform the additional distributed computing service, the second compute node providing latency performance inferior to latency performance provided by the first compute node (see ¶ [0013],[0045], Agarwal shows the system enables applications to select a particular server that is estimated to provide the least latency (assigning a first compute node of the distributed computing network to perform the distributed computing service), latency service selects the nearby cell sites having first latency values lower than the first latency value calculated and selected nearby cell sites are recommended to the first computing device as the alternative cell sites (providing latency performance inferior to latency performance provided by the first compute node)

Regarding claims 8 and 17, Agarwal modified by Xu, Lekutai, Harwani and Dahn teaches method and system of claims 1,11
Agarwal shows:
The method of claim 1, further comprises: receiving, by the latency service system and at a first time when the UE device is located in the geographic zone, the request from the UE device for performance of the distributed computing service; receiving, by the latency service system and at a second time different from the first time and when the UE device is also located in the geographic zone, an additional request by the UE device for performance of an additional distributed computing service; and fulfilling, by the latency service system, the additional request for the performance of the additional distributed computing service by: determining, based on the real-time latency performance data, an additional characteristic of the geographic zone, the additional characteristic associated with latency performance that the distributed computing network is capable of providing in the geographic zone at the second time; and (see ¶ [0020] and Table 1, Agarwal shows latency records include the parameters such as mobile device identifier, location, cell site, latency measurement and Timestamp (a first time.. a second time), Fig.4 item 410 and ¶ [0042] shows receiving a request and providing latency estimation to requesting device (request from the UE device for performance of the distributed computing service… at a second time different from the first time), ¶ [0012],[0062], shows the system provides network latency estimation for communication between computing devices)
orchestrating based on the latency performance level and the additional characteristic of the geographic zone, the performance of the additional distributed computing service for the UE device by the distributed computing network; (see Fig.4 item 404 and ¶ [0045], Agarwal shows the system may provide recommendations to the computing device based on the latency estimation, for example, it may select one or more cell sites based on defined relationships and the calculated latency estimation (for the performance of the additional distributed computing service), filter the defined relationships to identify first latency values associated with cell sites near the cell site to which the computing device is currently connected e.g., determined from the cell site identifier in the request, and selects the cell sites having first latency values lower than the first latency value calculated as part of the latency estimation (arranging, by the latency service system based on the latency performance level and the characteristic of the geographic zone)
wherein: the orchestrating of the performance of the distributed computing service includes assigning a first compute node of the distributed computing network to perform the distributed computing service, and the orchestrating of the performance of the additional distributed computing service includes assigning a second compute node of the distributed computing network to perform the additional distributed computing service, the second compute node providing resource efficiency superior to resource efficiency provided by the first compute node (see ¶ [0013],[0045], Agarwal shows the system enable applications to select a particular server that is estimated to provide the least latency (assigning a first compute node of the distributed computing network to perform the distributed computing service), latency service selects the nearby cell sites having first latency values lower than the first latency value calculated and selected nearby cell sites are recommended to the first computing device as the alternative cell sites (providing resource efficiency superior to resource efficiency provided by the first compute node)

Allowable Subject Matter
Claims 4-5, 9-10, 14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s note: 
Regarding dependent claim 4: 
“The method of claim 3 further comprising: generating, by the latency service system,” is disclosed by Agarwal, Xu, Lekutai, Harwani, and Dahn;
“map data representative of a map depicting a real-time graphical representation of the boundary for the geographic zone and the characteristic of the geographic zone; and providing, by the latency service system, the map data to… present, in real time and based on the map data, the map to an operator” is disclosed in cited prior art by Aaron;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was filed, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 and its dependent claims 3 and 4 as a whole. 

Regarding dependent claim 5: 
“The method of claim 3, further comprising: generating, by the latency service system, map data representative of a map depicting a graphical representation of the boundary for the geographic zone and the characteristic of the geographic zone” is disclosed by Agarwal, Xu, Lekutai, Harwani, and Dahn;
“providing, by the latency service system, the map data to the UE device to present, based on the map data, the map to a user of the UE device” is disclosed in cited prior art by Galime;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was filed, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 and its dependent claims 3 and 5 as a whole.  Claim 14 is allowable for similar reasons.

Regarding dependent claim 9: 
“The method of claim 1” is disclosed by Agarwal, Xu, Lekutai, Harwani, and Dahn;
“the plurality of latency performance levels further includes a second latency performance level associated with the best effort to provide at least the particular latency performance but not associated with the guarantee; and a latency performance provided at the third latency performance varies with a real-time condition of the distributed computing network” is disclosed in cited prior art by Azizi;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was filed, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 and its dependent claim 9 as a whole.  Claim 18 is allowable for similar reasons.

Regarding dependent claim 10: 
“The method of claim 1” is disclosed by Agarwal, Xu, Lekutai, Harwani, and Dahn;
“further comprising: determining, by the latency service system in response to the request for performance of the distributed computing service, a latency tolerance associated with the distributed computing service that has been requested; wherein the arranging for the performance of the distributed computing service is further based on the latency tolerance by assigning, for the performance of the distributed computing service and from the distributed computing network, a compute node that satisfies the latency tolerance while also targeting a maximum resource efficiency” is disclosed in cited prior art by Azizi;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was filed, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 and its dependent claim 10 as a whole.  Claim 19 is allowable for similar reasons


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                                                                                                                                                                                                                          
RANJAN PANT
Examiner
Art Unit 2458 

/RP/